United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1749
Issued: May 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant, through counsel, filed a timely appeal from a July 21,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than 1 percent
permanent impairment of his left lower extremity and 13 percent permanent impairment of his
right lower extremity, for which he previously received schedule awards.
FACTUAL HISTORY
On January 13, 1999 appellant, then a 47-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 12, 1999 he sustained a low back injury due to
lifting at work. He stopped work on January 13, 1999.3
OWCP initially accepted appellant’s claim for a lumbar strain and later expanded the
accepted conditions to include a herniated disc at L4-5.
On January 20, 2000 appellant underwent OWCP-authorized lumbar microlaminotomy
and discectomy at L3-4. Additional OWCP-authorized spinal surgery was performed at L4-5 in
January 2001.4
After development of the medical evidence, OWCP issued an October 13, 2006 decision
granting appellant a schedule award for six percent permanent impairment of his right lower
extremity. The award ran for 17.28 weeks and was based on an impairment rating derived under
the standards of the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
In a report dated May 26, 2015, Dr. Samy F. Bishai, an attending Board-certified
orthopedic surgeon, determined that appellant had 24 percent permanent impairment of his left
lower extremity and 31 percent permanent impairment of his right lower extremity under the
standards of the sixth edition of the A.M.A., Guides (6th ed. 2009). In making his impairment
rating, Dr. Bishai used Table 17-4 (Lumbar Spine Regional Grid) beginning on page 570 of the
sixth edition.
On July 8, 2015 appellant filed a claim for compensation (Form CA-7) claiming an
increased schedule award due to his accepted January 13, 1999 work injury.
OWCP indicated that Dr. Bishai improperly used the Lumbar Spine Regional Grid, rather
than The Guides Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth
Edition” (July/August 2009) (The Guides Newsletter),5 to evaluate appellant’s permanent
impairment. In September 2015 OWCP referred appellant to Dr. William Dinenberg, a Board-

3

Appellant received continuation of pay and then returned to light-duty work without pay loss. He later returned
to regular work.
4

Appellant previously underwent microlaminectomy and discectomy of L5-S1 on January 4, 1991 due to a
nonwork-related condition.
5

See infra notes 15 through 17.

2

certified orthopedic surgeon, for a second opinion medical examination and impairment rating
under the standards of the A.M.A., Guides.
In an October 20, 2015 report, Dr. Dinenberg discussed appellant’s factual and medical
history, including the results of diagnostic testing, and reported the findings of his physical
examination of appellant on October 9, 2015. He diagnosed lumbar herniated nucleus pulposus
at L4-5, now status post laminectomy and discectomy times two, at L4-5 and L5-S1, and
administratively accepted lumbar sprain. Dr. Dinenberg noted that appellant had a positive
straight leg raise bilaterally and absent S1 reflex on the right, diminished sensation in the lateral
aspect of the right foot and plantar surface of the right foot, and slight weakness on planter
flexion on the right. Appellant also had some subjective decreased sensation on the plantar
surface medially on the left foot. Dr. Dinenberg found that appellant reached maximum medical
improvement on May 26, 2015. He indicated that he needed to obtain electromyogram (EMG)
and nerve conduction velocity (NCV) test results before providing an impairment rating.
Dr. Dinenberg arranged for EMG/NCV diagnostic testing to be conducted on
November 2, 2015 and the findings of the testing contained an impression of “chronic bilateral
L5 and S1 radiculopathies still with evidence of denervation” and “reinnervation patterns and no
conclusive electrical evidence of any coexisting peripheral neuropathy in both lower extremities
at this time.”
In a January 27, 2016 supplemental report, Dr. Dinenberg discussed the November 2,
2015 EMG/NCV findings and determined that appellant had 1 percent permanent impairment of
his left lower extremity and 13 percent permanent impairment of his right lower extremity. With
respect to the right lower extremity, he noted that, using The Guides Newsletter, a moderate
sensory deficit in the L5 distribution gave three percent permanent impairment, a mild motor
deficit distribution related to the L5 nerve root gave five percent permanent impairment, a
moderate S1 sensory deficit gave two percent permanent impairment, and a mild motor deficit
associated with the S1 nerve root gave three percent permanent impairment. Dr. Dinenberg
noted that totaling these figures gave eight percent permanent impairment for the right L5 motor
and sensory deficits and five percent permanent impairment for the right S1 motor and sensory
deficits. He combined these values, using the Combined Values Chart of the sixth edition of the
A.M.A., Guides, to find 13 percent permanent impairment of the right lower extremity.
Dr. Dinenberg indicated that, with respect to the left lower extremity, appellant had a mild S1
sensory deficit only seen on examination which gave him one percent permanent impairment of
this extremity.
In reports dated February 9 and 25, 2015, Dr. Arthur S. Harris, a Board-certified
orthopedic surgeon serving as an OWCP medical adviser, determined that appellant had 1
percent permanent impairment of his left lower extremity and 13 percent permanent impairment
of his right lower extremity under the standards of the sixth edition of the A.M.A., Guides. He
indicated that he had not seen the January 27, 2016 report of Dr. Dinenberg. Dr. Harris advised
that he applied the standards of The Guides Newsletter and noted that appellant had three percent
permanent impairment of his right lower extremity for residual problems with moderate
pain/impaired sensation from his right L5 lumbar radiculopathy. He had five percent permanent
impairment of his right lower extremity for residual problems with mild motor weakness from
his right L5 lumbar radiculopathy. Dr. Harris noted that appellant had two percent permanent

3

impairment of his right lower extremity for residual problems with moderate pain/impaired
sensation from his right S1 lumbar radiculopathy. Appellant had three percent permanent
impairment of his right lower extremity for residual problems with mild motor weakness from
his right S1 lumbar radiculopathy. Dr. Harris noted that, utilizing the Combined Values Chart of
the sixth edition of the A.M.A., Guides, appellant had a total permanent impairment of his right
lower extremity of 13 percent. Appellant had one percent permanent impairment of his left
lower extremity due to mild pain/impaired sensation from his left S1 lumbar radiculopathy.
In a March 17, 2016 decision, OWCP granted appellant a schedule award for one percent
permanent impairment of his left lower extremity and an additional seven percent permanent
impairment of his right lower extremity. The award was based on the impairment ratings of
Dr. Dinenberg and Dr. Harris. Appellant now had been compensated for a total right extremity
impairment of 13 percent.
In a May 3, 2016 letter, appellant, through counsel, requested reconsideration of OWCP’s
March 17, 2016 decision. Counsel argued that there was a conflict in the medical opinion
evidence between the February 2016 impairment ratings of Dr. Dinenberg and Dr. Harris, on the
one hand, and the impairment rating contained in an April 12, 2016 report of Dr. Bishai.
In an April 12, 2016 report, Dr. Bishai detailed appellant’s prior findings on physical
examination and diagnostic testing and reported the findings of his physical examination of
appellant on that date. He indicated that he felt that appellant had a greater degree of peripheral
sensory and motor deficit than found by Dr. Dinenberg. Dr. Bishai determined that the findings
on physical examination, combined with the diagnostic testing results, showed a number of
motor and sensory deficits associated with the L5 and S1 nerve distributions that were moderate
to severe in nature. He noted that he applied the standards of Table 2 of The Guides Newsletter
to determine that appellant had 24 percent permanent impairment of his left lower extremity and
31 percent permanent impairment of his right lower extremity. Dr. Bishai indicated that, when
he calculated the impairment rating for appellant’s L5 nerve root radiculopathy on the right side,
he found that appellant had a severe sensory deficit giving him 6 percent lower extremity
impairment and that he had a severe motor deficit giving him 13 percent lower extremity
impairment. He noted that, by combining the two values, he gave appellant 18 percent lower
extremity impairment for the right side related to L5 nerve root radiculopathy. As for the
radiculopathy of the S1 nerve root on the right side, appellant had severe sensory deficit which
gave him 4 percent lower extremity impairment and a severe motor deficit which gave him 13
percent lower extremity impairment. These values were combined using the Combined Values
Chart to find a total permanent impairment of the right lower extremity of 31 percent.
With regard to the left side, Dr. Bishai determined that, as for the S1 nerve root
radiculopathy on the left side, appellant had moderate sensory deficit which gave him two
percent lower extremity impairment. Appellant had moderate motor deficit which gave him
eight percent lower extremity impairment. The total impairment rating was obtained by
combining the sensory impairment with the motor impairment to give a combined value of 10
percent lower extremity impairment. With regard to the L5 nerve root radiculopathy on the left
side, appellant had moderate sensory deficit which gave him 3 percent left lower extremity
impairment and he had moderate motor deficit which gave him 13 percent left lower extremity

4

impairment. These values were combined using the Combined Values Chart to find a total
permanent impairment of the left lower extremity of 24 percent.
By decision dated July 21, 2016, OWCP found that appellant did not meet his burden of
proof to establish more than 1 percent permanent impairment of his left lower extremity and 13
percent permanent impairment of his right lower extremity. It found that the weight of the
medical evidence regarding appellant’s permanent impairment rested with the opinion of
Dr. Harris and that the April 12, 2016 report of Dr. Bishai was of limited probative value with
respect to appellant’s permanent impairment.6
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not specifically
enumerated under FECA.12 Moreover, neither FECA nor its implementing regulations provides for
a schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.13
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
6

OWCP noted, “In reviewing Dr. Bishai’s follow-up report dated April 12, 2016, essentially the same
examination information was presented as in his previous report dated May 26, 2015. The findings were nearly
identical with a change in straight leg raising to positive at 30 degrees and sciatic nerve stretching test positive at 30
degrees -- when both of these findings were previously reported at 60 degrees.”
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id.

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

5

whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.14
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.15 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.16
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.17
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on grade modifier for
Functional History (GMFH) and, if electrodiagnostic testing was done, grade modifier for
Clinical Studies (GMCS).18 The net adjustment formula is (GMFH-CDX) + (GMCS-CDX).19
ANALYSIS
OWCP accepted that on January 13, 1999 appellant sustained a lumbar strain and a
herniated disc at L4-5.20 On October 13, 2006 it granted a schedule award for six percent
permanent impairment of his right lower extremity. Appellant later claimed entitlement to
additional schedule award compensation due to his January 13, 1999 work injury. On March 17,
2016 OWCP granted him a schedule award for one percent permanent impairment of his left
lower extremity and an additional seven percent permanent impairment of his right lower
extremity. By decision dated July 21, 2016, OWCP found that appellant did not meet his burden

14

Supra note 12.

15

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
16

D.S., Docket No. 14-12 (issued March 18, 2014).

17

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

18

A.M.A., Guides 515-21, 533.

19

Id. at 521.

20

On January 20, 2000 appellant underwent OWCP-authorized lumbar microlaminotomy and discectomy at
L3-4. Additional OWCP-authorized spinal surgery was performed at L4-5 in January 2001.

6

of proof to establish more than 1 percent permanent impairment of his left lower extremity and
13 percent permanent impairment of his right lower extremity.
The Board finds that there is a conflict between the opinions of OWCP’s physicians,
Dr. Dinenberg and Dr. Harris, and an attending physician, Dr. Bishai, regarding the extent of the
permanent impairment of appellant’s lower extremities.
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”21 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.22
In a January 27, 2016 report, Dr. Dinenberg determined that appellant had 1 percent
permanent impairment of his left lower extremity and 13 percent permanent impairment of his
right lower extremity. With respect to the right lower extremity, he noted that, using The Guides
Newsletter, a moderate sensory deficit in the L5 distribution gave 3 percent permanent
impairment, a mild motor deficit distribution related to the L5 nerve root gave 5 percent
permanent impairment, a moderate S1 sensory deficit gave 2 percent permanent impairment, and
a mild motor deficit associated with the S1 nerve root gave 3 percent permanent impairment.
Dr. Dinenberg noted that totaling these figures gave eight percent permanent impairment for the
right L5 motor and sensory deficits and five percent permanent impairment for the right S1
motor and sensory deficits. He combined these values, using the Combined Values Chart of the
sixth edition of the A.M.A., Guides, to find 13 percent permanent impairment of the right lower
extremity. Dr. Dinenberg indicated that, with respect to the left lower extremity, appellant had a
mild S1 sensory deficit only seen on examination which gave him one percent permanent
impairment of this extremity.
In reports dated February 9 and 25, 2015, Dr. Harris, an OWCP medical adviser,
determined that appellant had 1 percent permanent impairment of his left lower extremity and 13
percent permanent impairment of his right lower extremity. He advised that he applied the
standards of The Guides Newsletter and noted that appellant had three percent permanent
impairment of his right lower extremity for residual problems with moderate pain/impaired
sensation from his right L5 lumbar radiculopathy. Dr. Harris had five percent permanent
impairment of his right lower extremity for residual problems with mild motor weakness from
his right L5 lumbar radiculopathy. He indicated that appellant had two percent permanent
impairment of his right lower extremity for residual problems with moderate pain/impaired
sensation from his right S1 lumbar radiculopathy. Appellant had three percent permanent
impairment of his right lower extremity for residual problems with mild motor weakness from
his right S1 lumbar radiculopathy. Dr. Harris noted that, using the Combined Values Chart,
appellant had a total permanent impairment of his right lower extremity of 13 percent. Appellant

21

5 U.S.C. § 8123(a).

22

William C. Bush, 40 ECAB 1064, 1075 (1989).

7

had one percent permanent impairment of his left lower extremity due to mild pain/impaired
sensation from his left S1 lumbar radiculopathy.
In contrast to the opinions of Dr. Dinenberg and Dr. Harris, Dr. Bishai indicated in his
April 12, 2016 report that he applied the standards of Table 2 of The Guides Newsletter to
determine that appellant had 24 percent permanent impairment of his left lower extremity and 31
percent permanent impairment of his right lower extremity. He indicated that he felt that
appellant had a greater degree of peripheral sensory and motor deficit than found by
Dr. Dinenberg. Dr. Bishai determined that the findings on physical examination, combined with
the diagnostic testing results, showed a number of motor and sensory deficits associated with the
L5 and S1 nerve distributions that were moderate to severe in nature. He provided various
impairment ratings for the right lower extremity due to motor and sensory loss associated with
the L5 and S1 nerves. These values were combined, using the Combined Values Chart, to find a
total permanent impairment of the right lower extremity of 31 percent. Dr. Bishai also provided
various impairment ratings for the left lower extremity due to motor and sensory loss associated
with the L5 and S1 nerves. These values were combined, using the Combined Values Chart, to
find a total permanent impairment of the left lower extremity of 24 percent.
In its July 21, 2016 decision, OWCP found that Dr. Bishai’s April 12, 2016 report was
substantially similar to his previously considered May 26, 2015 report. However, Dr. Bishai’s
April 12, 2016 report documents a technical difference, despite the same clinical results because
he provided new examination findings and calculated his impairment rating based on The Guides
Newsletter, i.e., the appropriate standards for evaluating lower extremity impairment,23 rather
than Table 17-4 (Lumbar Spine Regional Grid) beginning on page 570 of the sixth edition of the
A.M.A., Guides.
Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence regarding the extent of the permanent impairment of
appellant’s lower extremities. On remand OWCP should refer appellant, along with the case file
and the statement of accepted facts, to an appropriate specialist for an impartial medical
evaluation and report including a rationalized opinion on this matter. After carrying out this
development, OWCP should issue a de novo decision regarding appellant’s claim.
CONCLUSION
Due to a conflict in the medical opinion evidence, the case is not in posture for decision
regarding whether appellant has more than 1 percent permanent impairment of his left lower
extremity and 13 percent permanent impairment of his right lower extremity, for which he
previously received schedule awards.

23

See supra notes 15 through 17.

8

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: May 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

